OWEN, Judge.
By interlocutory appeal, appellant seeks review of a temporary injunction enjoining her from engaging in employment competitive with plaintiff/appellee, her former employer, with whom she had executed a non-compete agreement.
Appellant urges that the point on appeal is whether the court should enforce the agreement by a temporary injunction where the evidence before the court at the hearing on the application for temporary injunction showed no consideration for the execution of the restrictive agreement. It is apparent that the trial court has made no determination as to the validity of the agreement. Thus, we cannot say from this record that the court abused its discretion in entering the temporary restraining order *628pending a final determination of this cause, the outcome of which apparently will turn upon the validity of the agreement.
Affirmed.
DOWNEY, J., and NESBITT, JOSEPH, Associate Judge, concur.